               Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 1 of 15




 1   THE HARBOR LAW GROUP
 2   Kira M. Rubel, Esq.
     3615 Harborview Drive, NW, Suite C.
 3   Gig Harbor, WA 98332-2129
     Telephone: (253) 358-2215
 4   kira@theharborlawgroup.com
 5   IJH LAW
     Ignacio J. Hiraldo, Esq. (pro hac vice to be filed)
 6   1200 Brickell Ave. Ste. 1950
     Miami, FL 33131
 7   Telephone: (786) 496-4469
     ijhiraldo@ijhlaw.com
 8

 9                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
10
     MARK BRYANT, individually and on behalf of             Case No.
11   all others similarly situated,
                                                            CLASS ACTION
12                                             Plaintiff,
                                                            COMPLAINT FOR DAMAGES
13                            v.
                                                            JURY TRIAL DEMANDED
14   FISHER INVESTMENTS, INC.,
15                                           Defendant.
16
                                       CLASS ACTION COMPLAINT
17
             Plaintiff Mark Bryant brings this class action against Defendant Fisher Investments, Inc.
18
19   (“Defendant”) and alleges as follows upon personal knowledge as to themselves and their own acts and

20   experiences, and, as to all other matters, upon information and belief, including investigation conducted
21   by their attorneys.
22
                                         NATURE OF THE ACTION
23
             This is a putative class action pursuant to the Telephone Consumer Protection Act, 47 U.S.C.
24
     §§ 227, et seq. (the “TCPA”).
25

26
27

28
                                     CLASS ACTION COMPLAINT-1
                   Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 2 of 15




              1.      Defendant is a “fee-only investment adviser serving institutional and private clients
 1

 2   globally.”1

 3            2.      Defendant violated the TCPA by using an automatic telephone dialing system to place

 4   mass automated marketing calls to individuals’ cellular phone numbers without first obtaining the
 5
     required express written consent, and in violation of the National Do Not Call Registry.
 6
              3.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,
 7
     which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life
 8
     of thousands of individuals. Plaintiff also seeks statutory damages on behalf of themselves and
 9

10   members of the Class, and any other available legal or equitable remedies.

11                                       JURISDICTION AND VENUE
12            4.      This Court has federal question subject matter jurisdiction over this action pursuant to
13
     28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §§ 227,
14
     et seq. (“TCPA”).
15
              5.      The Court has personal jurisdiction over Defendant and venue is proper in this District
16

17   because Defendant’s principal place of business is in this District.

18                                                   PARTIES

19            6.      Plaintiff is a natural person who, at all times relevant to this action, was a citizen and
20   domiciled in the State of North Carolina.
21
              7.      Defendant is a Delaware corporation whose principal office is located at 5525 NW
22
     Fisher Creek Drive, Camas, WA 98607. Defendant directs, markets, and provides its business activities
23
     throughout the state of North Carolina.
24

25

26
27   1
         https://www.fisherinvestments.com/en-us/about (last visited March 11, 2021).
28
                                      CLASS ACTION COMPLAINT-2
                    Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 3 of 15




               8.      Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all
 1

 2   agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,

 3   subrogees, representatives, vendors, and insurers of Defendant.

 4                                                  THE TCPA
 5
               9.      The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using
 6
     an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice; (3) without the
 7
     recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).
 8
               10.     In an action under the TCPA, a plaintiff must show only that the defendant “called a
 9

10   number assigned to a cellular telephone service using an automatic dialing system or prerecorded

11   voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755
12   F.3d 1265 (11th Cir. 2014).
13
               11.     The Federal Communications Commission (“FCC”) is empowered to issue rules and
14
     regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA
15
     are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater
16

17   nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

18   inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

19   they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone
20   Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014
21
     (2003).
22
               12.     In 2012, the FCC issued an order further restricting automated telemarketing calls,
23
     requiring “prior express written consent” for such calls. See In the Matter of Rules & Regulations
24

25   Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012)

26   (emphasis supplied).

27

28
                                      CLASS ACTION COMPLAINT-3
               Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 4 of 15




             13.     To obtain express written consent for telemarketing calls, a defendant must establish
 1

 2   that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

 3   disclosure’ of the consequences of providing the requested consent….and having received this

 4   information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]
 5
     designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.
 6
     1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
 7
             14.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the
 8
     initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or
 9

10   investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

11   communication constitutes telemarketing, a court must evaluate the ultimate purpose of the
12   communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
13
             15.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a
14
     good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”
15
     Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).
16

17           16.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

18   transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

19   820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations
20   Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003
21
     WL 21517853, at *49).
22
             17.     The FCC has explained that calls motivated in part by the intent to sell property, goods,
23
     or services are considered telemarketing under the TCPA.           See In re Rules and Regulations
24

25   Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

26
27

28
                                     CLASS ACTION COMPLAINT-4
                Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 5 of 15




     This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or
 1

 2   services during the call or in the future. Id.

 3           18.     In other words, offers “that are part of an overall marketing campaign to sell property,

 4   goods, or services constitute” telemarketing under the TCPA. See In re Rules and Regulations
 5
     Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
 6
             19.     If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it
 7
     obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations Implementing
 8
     the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent
 9

10   “for non-telemarketing and non-advertising calls”).

11           20.     In regards to what constitutes an ATDS, the Ninth Circuit has explained “that the
12   statutory definition of ATDS includes device that stores telephone numbers to be called, whether or not
13
     those numbers have been generated by a random or sequential number generator.” Marks v. Crunch
14
     San Diego, LLC, 904 F. 3d 1041, 1043 (9th Cir. 2018).
15
             21.     The Ninth Circuit has further explained that “By referring to the relevant device as an
16

17   ‘automatic telephone dialing system,’ Congress made clear that it was targeting equipment that could

18   engage in automatic dialing, rather than equipment that operated without any human oversight or

19   control.” Marks, 904 F. 3d at 1052 (citing 47 U.S.C. § 227(a)(1)) (emphasis in Marks).
20                                                    FACTS
21
             22.     Beginning in approximately Fall of 2020, Defendant, or a third party under direction
22
     of Defendant, began calling Plaintiff’s cellular telephone number ending in 1809 (the “1809
23
     Number”).
24

25           23.     The telephone calls Plaintiff received originated from numerous telephone numbers,

26   including 919-659-7211.

27

28
                                      CLASS ACTION COMPLAINT-5
               Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 6 of 15




             24.     The telephone number 919-659-7211 is owned and/or operated by Defendant.
 1

 2           25.     In total, Defendant has called the 1809 number approximately fifteen times.

 3           26.     Upon Plaintiff answering the phone, Plaintiff heard a noticeable pause before being

 4   greeted by a live person. This pause is indicative of automatic telephone dialing system (“ATDS”)
 5
     technology.
 6
             27.     To place the calls, Defendant used telephone dialing software that permitted Defendant
 7
     to transmit thousands of calls without any meaningful human involvement (the “Platform”).
 8
             28.     The Platform has the capacity to store telephone numbers, which capacity was in fact
 9

10   utilized by Defendant.

11           29.     The Platform has the capacity to generate sequential numbers, which capacity was in
12   fact utilized by Defendant.
13
             30.     The Platform has the capacity to dial numbers in sequential order, which capacity was
14
     in fact utilized by Defendant.
15
             31.     The Platform has the capacity to dial numbers from a list of numbers, which capacity
16

17   was in fact utilized by Defendant.

18           32.     The Platform has the capacity to dial numbers without human intervention, which

19   capacity was in fact utilized by Defendant.
20           33.     At the time Plaintiff received these calls and messages Plaintiff was the subscriber
21
     and/or sole user of the 1809 Number.
22
             34.     The 1809 Number is Plaintiff’s personal cell phone number and not a business phone
23
     number.
24

25           35.     The 1809 Number has been registered with the National Do Not Call Registry since

26   October 24, 2009.

27

28
                                      CLASS ACTION COMPLAINT-6
                Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 7 of 15




             36.      Defendant’s calls constitute telemarketing/advertising/solicitations because they
 1

 2   encourage the future purchase or investment in property, goods, or services; specifically, the use of

 3   Defendant’s financial services.

 4           37.      At no point in time did Plaintiff provide Defendant with their express written consent to
 5
     be contacted by marketing telephone calls using an ATDS.
 6
             38.      Plaintiff asked Defendant multiple times to cease calling the 1809 Number. Despite this,
 7
     Defendant placed calls to the 1809 Number after Plaintiff’s request to cease calls to the 1809 Number.
 8
             39.      Plaintiff has not purchased or transacted with Defendant in the 18-months prior to
 9

10   receipt of the first call from Defendant.

11           40.      Plaintiff has never provided the 1809 Number to Defendant.
12           41.      Defendant’s unsolicited communications caused Plaintiff harm, including invasion of
13
     privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s call also
14
     inconvenienced Plaintiff and caused disruption to their daily life.
15
                                                    CLASS ALLEGATIONS
16

17           PROPOSED CLASS

18           42.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

19   Plaintiff and all others similarly situated.
20           43.      Plaintiff brings this case on behalf of the Class defined as follows:
21

22           ATDS CLASS: All persons within the United States to who, within the four years prior
             to the filing of this Complaint, (1) Defendant or anyone on Defendant’s behalf, (2)
23           placed a telephone call, (3) using the same type of equipment used to call Plaintiff, (4)
             to said person’s cellular telephone number, (5) for the purpose of promoting and/or
24           advertising Defendant’s goods and/or services.
25
             DO NOT CALL CLASS: All persons in the United States who from four years prior
26           to the filing of this action: (1) were sent a phone call by or on behalf of Defendant; (2)
             more than one time within any 12-month period; (3) where the person’s telephone
27           number had been listed on the National Do Not Call Registry for at least thirty days; (4)
28
                                       CLASS ACTION COMPLAINT-7
               Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 8 of 15




             for the purpose of advertising and/or promoting and/or soliciting Defendant’s products
 1           and services.
 2
             44.     Plaintiff reserves the right to modify the Class definitions as warranted as facts are
 3
     learned in further investigation and discovery.
 4
             45.     Defendant and its employees or agents are excluded from the Classes. Plaintiff does not
 5

 6   know the number of members in the Classes but believes the Classes members number in the several

 7   thousands, if not more.

 8           NUMEROSITY
 9
             46.     Upon information and belief, Defendant has placed automated calls to cellular telephone
10
     numbers belonging to thousands of consumers throughout the United States without their prior express
11
     consent. The members of the Classes, therefore, are believed to be so numerous that joinder of all
12
     members is impracticable.
13

14           47.     The exact number and identities of the members of the Class are unknown at this time

15   and can only be ascertained through discovery. Identification of the Class members is a matter capable
16   of ministerial determination from Defendant’s call records.
17
             COMMON QUESTIONS OF LAW AND FACT
18
             48.     There are numerous questions of law and fact common to members of the Class which
19
     predominate over any questions affecting only individual members of the Class. Among the questions
20

21   of law and fact common to the members of the Class are:

22                   a) Whether Defendant made non-emergency calls to Plaintiff’s and Class members’
23                       cellular telephones using an ATDS;
24
                     b) Whether Defendant can meet its burden of showing that it obtained prior express
25
                         written consent to make such calls;
26
27                   c) Whether Defendant’s conduct was knowing and willful;

28
                                     CLASS ACTION COMPLAINT-8
                Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 9 of 15




 1
                     d) Whether Defendant initiated telemarketing calls to telephone numbers listed on the

 2                       National Do Not Call Registry;

 3                   e) Whether Defendant is liable for damages, and the amount of such damages; and
 4
                     f) Whether Defendant should be enjoined from such conduct in the future.
 5
             49.     The common questions in this case are capable of having common answers. If Plaintiff’s
 6
     claim that Defendant routinely transmits calls to telephone numbers assigned to cellular telephone
 7

 8   services is accurate, Plaintiff and the Class members will have identical claims capable of being

 9   efficiently adjudicated and administered in this case.

10           TYPICALITY
11           50.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based
12
     on the same factual and legal theories.
13
             PROTECTING THE INTERESTS OF THE CLASS MEMBERS
14
             51.     Plaintiff is a representative who will fully and adequately assert and protect the interests
15

16   of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

17   and will fairly and adequately protect the interests of the Class.

18         PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
19
             52.     A class action is superior to all other available methods for the fair and efficient
20
     adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is
21
     economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the
22
     Class are in the millions of dollars, the individual damages incurred by each member of the Class
23

24   resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

25   lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,
26
27

28
                                      CLASS ACTION COMPLAINT-9
               Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 10 of 15




     and, even if every member of the Class could afford individual litigation, the court system would be
 1

 2   unduly burdened by individual litigation of such cases.

 3           53.     The prosecution of separate actions by members of the Class would create a risk of

 4   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,
 5
     one court might enjoin Defendant from performing the challenged acts, whereas another may not.
 6
     Additionally, individual actions may be dispositive of the interests of the Class, although certain class
 7
     members are not parties to such actions.
 8
                                                  COUNT I
 9
                     Violations of the TCPA, 47 U.S.C. § 227(b) and 47 C.F.R. § 64.1200
10                               (On Behalf of Plaintiff and the ATDS Class)

11           54.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.
12           55.     It is a violation of the TCPA to make “any call (other than a call made for emergency
13
     purposes or made with the prior express consent of the called party) using any automatic telephone
14
     dialing system … to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C. §
15
     227(b)(1)(A)(iii).
16

17           56.     It is also a violation of the TCPA regulations promulgated by the FCC to “initiate any

18   telephone call…using an automatic telephone dialing system…To any telephone number assigned to a

19   paging service, cellular telephone service, specialized mobile radio service, or other radio common
20   carrier service, or any service for which the called party is charged for the call.” 47 C.F.R. §
21
     64.1200(a)(1)(iii).
22
             57.     Additionally, it is a violation of the TCPA regulations promulgated by the FCC
23
     to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an advertisement or
24

25   constitutes telemarketing, using an automatic telephone dialing system…other than a call made with the

26
27

28
                                     CLASS ACTION COMPLAINT-10
               Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 11 of 15




     prior express written consent of the called party or the prior express consent of the called party when
 1

 2   the call is made …” 47 C.F.R. § 64.1200(a)(2).

 3            58.   The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”) as

 4   “equipment which has the capacity – (A) to store or produce telephone numbers to be called, using a
 5
     random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).
 6
              59.   Defendant used an ATDS to make non-emergency telephone calls to the cellular
 7
     telephones of Plaintiff and the other members of the Class defined below.
 8
              60.   These calls were made without regard to whether or not Defendant had first obtained
 9

10   express permission from the called party to make such calls.

11            61.   In fact, Defendant did not have prior express consent to call the telephones of Plaintiff
12   and the other members of the putative Class when its calls were made.
13
              62.   Defendant has, therefore, violated § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a) of the
14
     TCPA by using an ATDS to make non-emergency telephone calls to the cell phones of Plaintiff and the
15
     other members of the putative Class without their prior express written consent.
16

17            63.   Defendant knew that it did not have prior express consent to make these calls and knew,

18   or should have known, that it was using equipment that at constituted an automatic telephone dialing

19   system. The violations were therefore willful or knowing.
20            64.   As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff
21
     and the other members of the putative Class were harmed and are each entitled to a minimum of $500.00
22
     in damages for each violation.
23
              65.   Plaintiff and the members of the Class are also entitled to an injunction against future
24

25   calls.

26
27

28
                                      CLASS ACTION COMPLAINT-11
               Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 12 of 15




                                                  COUNT II
 1                                   Violations of 47 C.F.R. § 64.1200(c)
 2                             (On Behalf of Plaintiff and the Do Not Call Class)

 3           66.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-55 as if fully set

 4   forth herein.
 5           67.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
 6
     person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber who has
 7
     registered their telephone number on the national do-not-call registry of persons who do not wish to
 8
     receive telephone solicitations that is maintained by the federal government.”
 9

10           68.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any person

11   or entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”

12           69.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any call
13   for telemarketing purposes to a residential telephone subscriber unless such person or entity has
14
     instituted procedures for maintaining a list of persons who request not to receive telemarketing calls
15
     made by or on behalf of that person or entity.”
16
             70.     Any “person who has received more than one telephone call within any 12- month
17

18   period by or on behalf of the same entity in violation of the regulations prescribed under this subsection

19   may” may bring a private action based on a violation of said regulations, which were promulgated to

20   protect telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which they
21
     object. 47 U.S.C. § 227(c).
22
             71.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,
23
     telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry Class
24
     members who registered their respective telephone numbers on the National Do Not Call Registry, a
25

26   listing of persons who do not wish to receive telephone solicitations that is maintained by the federal

27   government.
28
                                     CLASS ACTION COMPLAINT-12
                Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 13 of 15




               72.      Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call Registry
 1

 2   Class received more than one telephone call in a 12-month period made by or on behalf of Defendant

 3   in violation of 47 C.F.R. § 64.1200, as described above.

 4             73.      As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call
 5
     Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to
 6
     receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
 7
               74.      To the extent Defendant’s misconduct is determined to be willful and knowing, the
 8
     Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages recoverable by
 9

10   the members of the Do Not Call Registry Class.

11                                            PRAYER FOR RELIEF
12             WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the following
13
     relief:
14
                     a) An order certifying this case as a class action on behalf of the Classes as defined
15
                        above, and appointing Plaintiff as the representative of the Classes and Plaintiff’s
16

17                      counsel as Class Counsel;

18                   b) An award of actual and statutory damages for Plaintiff and each member of the

19                      Class;
20                   c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., and its
21
                        implementing regulations, Plaintiff seeks for themselves and each member of the
22
                        Class $500.00 in statutory damages for each and every violation pursuant to 47
23
                        U.S.C. § 277(b)(3);
24

25                   d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227,

26                      et seq., and its implementing regulations, Plaintiff seeks for themselves and each

27

28
                                       CLASS ACTION COMPLAINT-13
              Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 14 of 15




                    member of the Classes treble damages, as provided by statute, up to $1,500.00 for
 1

 2                  each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);

 3              e) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

 4              f) An injunction requiring Defendant to cease all unsolicited call activity, and to
 5
                    otherwise protect the interests of the Class;
 6
                g) An injunction prohibiting Defendant from using, or contracting the use of, an
 7
                    ATDS without obtaining, recipient’s consent to receive calls made with such
 8
                    equipment;
 9

10              h) Such further and other relief as the Court deems necessary.

11                                             JURY DEMAND
12          Plaintiff hereby demands a trial by jury.
13

14
                                DOCUMENT PRESERVATION DEMAND
15
            Plaintiff demands that Defendants take affirmative steps to preserve all records, lists, electronic
16

17   databases or other itemizations associated with the allegations herein, including all records, lists,

18   electronic databases or other itemizations in the possession of any vendors, individuals, and/or

19   companies contracted, hired, or directed by Defendant to assist in sending the alleged communications.
20

21   DATED: April 9, 2021
22                                                       Respectfully Submitted,

23                                                       /s/ Kira M. Rubel
                                                         Kira M. Rubel, WSBA #51691
24                                                       THE HARBOR LAW GROUP
                                                         3615 Harborview Drive, NW, Suite C
25
                                                         Gig Harbor, WA 98332-2129
26                                                       Telephone: (253) 358-2215
                                                         kira@theharborlawgroup.com
27

28
                                    CLASS ACTION COMPLAINT-14
     Case 3:21-cv-05262-JLR Document 1 Filed 04/09/21 Page 15 of 15



                                    IJH LAW
 1                                  Ignacio J. Hiraldo, Esq. (pro hac vice to be filed)
                                    1200 Brickell Ave. Ste. 1950
 2                                  Miami, FL 33131
                                    Telephone: (786) 496-4469
 3                                  ijhiraldo@ijhlaw.com
 4                                  Counsel for Plaintiff
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                    CLASS ACTION COMPLAINT-15
